COURT OF APPEALS EIGHTH
                                  DISTRICT OF TEXAS EL
                                      PASO, TEXAS

ALBERT RAMIREZ,                                  '
                                                                 No. 08-11-00298-CR
                              Appellant,         '
                                                                   Appeal from the
                                                 '
 v.                                                               171st District Court
                                                 '
STATE OF TEXAS,                                                of El Paso County, Texas
                             State.              '

                                                 '               (TC# 20090D03210)



                                            ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time to file the

brief until June 10, 2014.     NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before June 10, 2014.

       If Appellant’s brief is not filed with this Court by June 10, 2014, this Court will find it

necessary to send this case back to the trial court for a hearing as to why Appellant’s brief has not

been filed.

       IT IS SO ORDERED this 14th day of May, 2014.


                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.